Case 1:15-cr-00058-CMA Document 174 Filed 07/20/20 USDC Colorado Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello

Criminal Case No. 15-cr-00058-CMA

UNITED STATES OF AMERICA,

      Plaintiff,

v.

MICHAEL TODD OSBORN,

      Defendant.


           ORDER DENYING MOTION FOR COMPASSIONATE RELEASE


      This matter is before the Court on Defendant Michael Osborn’s pro se Motion for

Compassionate Release. (Doc. # 165.) The Government and the Probation Office filed

Responses (Doc. ## 171, 172) to the Motion on June 26, 2020, and June 29, 2020,

respectively. Mr. Osborn did not file a Reply. For the following reasons, the Court denies

the Motion.

                                 I.     BACKGROUND

      On February 9, 2016, Mr. Osborn pled guilty to wire fraud in violation of 18

U.S.C. § 1242 and money laundering in violation of 18 U.S.C. § 1957. (Doc. ## 75–77.)

On December 1, 2016, this Court imposed a sentence of 77 months of imprisonment,

three years of supervised release, and a $695,000.00 restitution obligation. (Doc. ##

133, 135.) Mr. Osborn has served approximately 43 months—or 56%—of his term of

imprisonment. His current projected release date is May 8, 2022. (Doc. # 172 at 1.)
Case 1:15-cr-00058-CMA Document 174 Filed 07/20/20 USDC Colorado Page 2 of 5




       In the instant Motion, Mr. Osborn requests “to be placed on home detention

because of the Coronavirus.” (Doc. # 165 at 1.) The Court liberally construes the Motion

as one for compassionate release under 18 U.S.C. § 3582(c)(1)(A). The Government

concedes, and the record establishes, that Mr. Osborn properly exhausted his

administrative remedies by submitting his request to the warden of the facility in which

he is housed. (Doc. # 165 at 15; Doc. # 171 at 2.) The warden denied his request on

May 26, 2020.

                               II.      LEGAL STANDARD

       18 U.S.C. § 3582(c)(1)(A) allows a court to reduce a defendant’s sentence where

“extraordinary and compelling reasons warrant such a reduction” and “such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added). In doing so, the Court

must also consider “the factors set forth in [18 U.S.C. §] 3553(a) to the extent that they

are applicable.” Id. § 3582(c)(1)(A).

       “The authority to define ‘extraordinary and compelling reasons’ has been granted

to the United States Sentencing Commission, which has defined that term at U.S.S.G.

§ 1B1.13, comment n.1.” United States v. Zukerman, No. 16 CR. 194 (AT), 2020 WL

1659880, at *5 (S.D.N.Y. Apr. 3, 2020) (citing United States v. Ebbers, No. 02 Cr.

11443, 2020 WL 91399, at *4–5 (S.D.N.Y. Jan. 8, 2020)). Thus, “extraordinary and

compelling reasons” exist in the following situations:

       (A) Medical Condition of the Defendant.

              (i) The defendant is suffering from a terminal illness (i.e., a serious
              and advanced illness with an end of life trajectory). A specific
Case 1:15-cr-00058-CMA Document 174 Filed 07/20/20 USDC Colorado Page 3 of 5




             prognosis of life expectancy (i.e., a probability of death within a
             specific time period) is not required. Examples include metastatic
             solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
             organ disease, and advanced dementia.

             (ii) The defendant is

                    (I) suffering from a serious physical or medical condition,

                    (II) suffering from a serious functional or cognitive impairment,
                    or

                    (III) experiencing deteriorating physical or mental health
                    because of the aging process,

             that substantially diminishes the ability of the defendant to provide
             self-care within the environment of a correctional facility and from
             which he or she is not expected to recover.

      (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
      experiencing a serious deterioration in physical or mental health because
      of the aging process; and (iii) has served at least 10 years or 75 percent of
      his or her term of imprisonment, whichever is less.

      (C) Family Circumstances.

             (i) The death or incapacitation of the caregiver of the defendant's
             minor child or minor children.

             (ii) The incapacitation of the defendant's spouse or registered partner
             when the defendant would be the only available caregiver for the
             spouse or registered partner.

      (D) Other Reasons.—As determined by the Director of the Bureau of
      Prisons, there exists in the defendant's case an extraordinary and
      compelling reason other than, or in combination with, the reasons described
      in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1.
Case 1:15-cr-00058-CMA Document 174 Filed 07/20/20 USDC Colorado Page 4 of 5




                                     III.    ANALYSIS

         Mr. Osborn has not shown that extraordinary and compelling reasons warrant a

reduction, or modification, of his sentence. Mr. Osborn recently turned 50 years old,

which is significantly below the threshold of 65 that qualifies an inmate for

compassionate release based on the inmate’s age. With respect to his health, Mr.

Osborn indicates that he used cocaine in his twenties and is a former smoker, but he

quit ten years ago. (Doc. # 165 at 2.)

         However, apart from recently experiencing flu-like symptoms that ultimately

resolved, Mr. Osborn has not shown that he has a terminal or serious medical condition

that rises to the level of creating an “extraordinary and compelling” circumstance. See

U.S.S.G. § 1B1.13 cmt. n.1(1)(A)(i)–(ii). Notably, “the mere existence of COVID-19 in

society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release.” United States v. Raia, 954 F.3d 594, 597

(3rd Cir. 2020). Therefore, the Court may not grant Mr. Osborn’s Motion on that basis

alone.

         Finally, Mr. Osborn has not cited any family or other circumstances that rise to

the level of being extraordinary and compelling. Although he indicates that he would like

to “assist [his family] with their daily routines,” (Doc. # 165 at 9), he does not allege that

his children’s primary caregiver has become incapacitated in any way. See U.S.S.G. §

1B1.13 cmt. n.1(1)(C)(i)–(ii). Therefore, Mr. Osborn has not demonstrated that he is

entitled to compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).
Case 1:15-cr-00058-CMA Document 174 Filed 07/20/20 USDC Colorado Page 5 of 5




                               IV.   CONCLUSION

      Based on the foregoing, Defendant Michael Osborn’s pro se Motion for

Compassionate Release (Doc. # 165) is DENIED.




      DATED: July 20, 2020                   BY THE COURT:



                                             ___________________________
                                             CHRISTINE M. ARGUELLO
                                             United States District Judge
